Exhibit 10.3

AMENDMENT NO. 2 TO PURCHASE AGREEMENT

          THIS AMENDMENT NO. 2 TO PURCHASE AGREEMENT (the “Amendment”) is made
as of the 21st day of September, 2005, by and between Circle Pines Mainstreet
II, LLC, a Minnesota limited liability company (“Seller”), and Northern
Technologies International Corporation, a Minnesota corporation (“Buyer”).

RECITALS:

          WHEREAS, Buyer and Seller entered into a certain Purchase Agreement
with an Effective Date of June 24, 2005 as amended by Amendment No. 1 to
Purchase Agreement dated August 21, 2005, (the “Original Purchase Agreement”)
providing for the purchase and sale of certain property located at 22 Village
Parkway, Circle Pines, Minnesota (the “Property”);

          WHEREAS, Amendment No. 1 to Purchase Agreement revised the legal
description of the Property based upon the Preliminary Plat of Village at Circle
Pines Fourth Addition, a copy of which is attached hereto as Exhibit A; and

          WHEREAS, the parties wish to extend the Title and Survey Review
Period, the Inspection Period and the Contingency Date all as defined in the
Purchase Agreement.

          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

•

Interpretation.  The Original Purchase Agreement is hereby modified and
supplemented.  Wherever there exists a conflict between this Amendment and the
Original Purchase Agreement, the provisions of this Amendment shall control. 
Except as otherwise indicated, capitalized terms used herein shall be defined in
the manner set forth in the Original Purchase Agreement.  Except as modified and
supplemented herein, the Original Purchase Agreement is in full force and
effect.  From and after the date hereof, the term “Purchase Agreement” shall
mean the Original Purchase Agreement as amended hereby.

•

Extension.  The Title and Survey Review Period, the Inspection Period and the
Contingency Date as set forth in the Original Purchase Agreement shall be
extended to expire on December 31, 2005.

•

Offer and Acceptance by Facsimile Transmission.  This Amendment may be executed
using counterpart signature pages executed separately which, when assembled
together, shall constitute a single, integrated agreement.  The parties agree
that a facsimile transmission of a counterpart signature page to this Amendment
executed by the transmitting party shall have the same force and effect as
delivery of an originally signed counterpart signature page of this Amendment
and shall be binding upon the transmitting party.  For the purposes of this
paragraph, a transmittal by facsimile to Seller shall be to the following
facsimile number:  612-371-3207 (Attention: Laura L. Krenz), and to Buyer at
(612) 607-7100 (Attention: Elizabeth Sheehan).




 

SELLER:

 

 

 

Circle Pines Mainstreet II, LLC

 

 

 

 

 

By:

/s/ William H. Beard

 

 

--------------------------------------------------------------------------------

 

Its:

President

 

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

Northern Technologies International Corporation

 

 

 

 

 

By:

/s/ Matthew C. Wolsfeld

 

 

--------------------------------------------------------------------------------

 

Its:

Chief Financial Officer

 

 

 

2